         Case 2:21-cv-01226-TLN-KJN Document 8 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NORMAN JOHN CRAIG,                                 No. 2:21-cv-1226 KJN P
12                       Petitioner,
13            v.                                        ORDER
14   JOHN DAGOSTINI,
15                       Respondent.
16

17            Petitioner is a county jail inmate. On July 19, 2021, petitioner was ordered to file an in

18   forma pauperis affidavit or pay the required filing fee ($5.00). On August 23, 2021, petitioner

19   filed a memo to the clerk listing multiple case numbers, 1 and appears to request that the court

20   order the El Dorado County Sheriff to deduct the court’s filing fees from his inmate trust account.

21   However, petitioner has not submitted a request to proceed in forma pauperis; therefore, the court

22   cannot determine whether petitioner is entitled to in forma pauperis status, or whether petitioner

23   must first pay the court’s filing fee because he is not entitled to proceed in forma pauperis.

24            Petitioner is granted an extension of time to file a completed request to proceed in forma

25   pauperis by a prisoner pursuing a petition for writ of habeas corpus under 28 U.S.C. § 2254.

26   ////

27
     1
       Petitioner is advised that requests for court action should be submitted individually, on a case
28   by case basis, rather than simply including a list of multiple cases on one document.
      Case 2:21-cv-01226-TLN-KJN Document 8 Filed 08/25/21 Page 2 of 2


 1   Even if jail officials refuse to complete the certification portion of the form, petitioner must still

 2   complete and file the application to proceed in forma pauperis to the best of his ability.

 3             Good cause appearing, IT IS HEREBY ORDERED that:

 4             1. Petitioner’s motion (ECF No. 7) is construed as a request for an extension of time;

 5             2. Petitioner is granted thirty days from the date of this order to submit a completed

 6   application to proceed in forma pauperis; and

 7             3. The Clerk of the Court is directed to send petitioner an application to proceed in forma

 8   pauperis by a petitioner seeking relief under 28 U.S.C. § 2254.

 9   Dated: August 25, 2021

10

11

12
     /crai1226.111
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
